UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 1-7807 CUSIP NUMBER 158 (Check One): oForm 10-KoForm 20-F xForm 11-KoForm 10-QoForm 10-DoForm N-SARoForm N-CSR For the Period Ended: September 30, 2007 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K xTransition Report on Form 10-Q oTransition Report on Form N-SAR Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Champion Parts, Inc. Full Name of Registrant Former Name if Applicable 2005 West Avenue B Address of Principal Executive Office (Street and Number) Hope, Arkansas 71801 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate)o (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The late filing of Champion Parts, Inc. (the “Company”) quarterly report on Form 10-Q is the result of the Company filing Bankruptcy on October 10, 2007. The company needs additional time to prepare financial statements that fairly present the financial position and results of operations for the quarter ended September 30, 2007. The Company does not expect material changes to the financial statement as a result of the delay in filing.The Company does expect a significant change in the earnings for the quarter ending September 30, 2007 when compared to the quarter ending September 3, 2006. The change in earnings is due to significant declines in sales andsignificant increases in product returns. The Company is currently determining and estimating the total effect of the returns to be reported for the period ending September 30, 2007. As a result of the Bankruptcy filing, the Company is unable to file the Form 10-Q by the prescribed filing date without incurring unreasonable effort and additional expense. The Company intends to file the quarterly report on Form 10-Q, or other reports in lieu thereof, no later than five calendar days following the prescribed date according to the SEC rules. PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification W. Jason Guzek 870 777-8821 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes xNo o (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes xNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See explanation in Part III – Narrative (above) Champion Parts, Inc. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 15, 2007 By: /s/W. Jason Guzek Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
